WALLACE, JUDGE:
Claimant seeks damages of $3,464.09 in taxes paid on beer destroyed in a flash flood at claimant’s warehouse in Mabscott, Raleigh County, West Virginia.
The general manager of Cline Distributing Company, James P. Fraley, testified at the hearing that on the morning of August 21, 1980, a flash flood occurred in Mabscott, West Virginia. White Stick Creek overflowed and came down onto claimant’s warehouse grounds and into the warehouse itself. When the waters receded, an official from the Raleigh County Health Department, Clarence Christian, determined that anything below the water line was contaminated and would have to be destroyed. Consequently, the claimant used an endloader and dump truck to transport 8,273 cases of beer to a land fill where they were deposited and crushed. A letter from John Hoff, Nonintoxicating Beer Commissioner, verified the destruction of the beer and supported the claim for a State tax refund.
*352The issue presented here has been before this Court numerous times. See Central Investment Corporation v. Nonintoxicating Beer Commission, 10 Ct.Cl. 182 (1975), The F. & M. Schaefer Brewing Co. v. Nonintoxicating Beer Commission, 11 Ct.Cl. 73 (1975), and The Queen City Brewing Company v. Nonintoxicating Beer Commission, 11 Ct.Cl. 100 (1976). The Court has consistently held that the State’s retention of taxes in situations such as this would constitute unjust enrichment. Therefore, an award is made to the claimant in the amount of $3,464.09.
Award of $3,464.09.